191 P.3d 812 (2008)
222 Or. App. 94
STATE of Oregon, Plaintiff-Respondent,
v.
David Allen WHEAT, Defendant-Appellant.
060532721; A133460.
Court of Appeals of Oregon.
Argued and Submitted May 28, 2008.
Decided August 20, 2008.
Kenneth A. Kreuscher, Deputy Public Defender, argued the cause for appellant. With him on the brief was Peter Gartlan, Chief Defender, Legal Services Division, Office of Public Defense Services.
Jeremy C. Rice, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before BREWER, Chief Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Maiden, 222 Or.App. 9, 191 P.3d 803 (2008); State v. Willis, 219 Or.App. 268, 182 P.3d 891 (2008).